The guarantor did not limit the amount of credit which the plaintiff could extend to the principal debtor, therefore the guarantor was not released by the creditor extending a greater credit to the principal debtor than the amount for *Page 654 
which the defendant became guarantor. The doctrine of the application of payments does not require in the absence of application being made by creditor or debtor at time of payment that the payments should be applied to that part of the debt which was secured. Alford-Leonard case, 88 Fla. 532, not in point.